         Case 1:19-cv-04074-VEC Document 206 Filed 05/28/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

DONALD BERDEAUX and CHRISTINE
GRABLIS, individually and on behalf of all
others similarly situated,

                                Plaintiff,            C.A. No 1:19-cv-04074-VEC
  v.
                                                      Hon. Valerie E. Caproni
  ONECOIN LTD.; RUJA IGNATOVA;
  SEBASTIAN GREENWOOD; MARK                           CLASS ACTION
  SCOTT; DAVID PIKE; NICOLE J.
  HUESMANN; GILBERT ARMENTA; and
  THE BANK OF NEW YORK MELLON,

                                Defendants.

  [PROPOSED] ORDER TO SHOW CAUSE FOR DEFAULT JUDGMENT AGAINST
   DEFENDANTS ONECOIN, LTD., RUJA IGNATOVA, AND GILBERT ARMENTA


       Upon the annexed attorney’s affidavit of Donald J. Enright, dated May 28, 2021, and the

exhibits attached thereto, and upon all pleadings and proceedings heretofore and herein, it is

ORDERED, that Defendants OneCoin Ltd., Ruja Ignatova, and Gilbert Armenta show cause

before the honorable Valerie E. Caproni, United States District Court Judge, at the United States

Court House, Southern District of New York, located at 40 Foley Square, New York, New York

10007 on ______________ at _______ o’clock in the ________ noon thereof, or as soon thereafter

as counsel may be heard why an order should not be issued, pursuant to Rule 55, holding

Defendants OneCoin, Ignatova, and Armenta in default for failure to appear through counsel and

issuing a default judgment against it;

       ORDERED that service of a copy of this order and the annexed attorney’s affidavit of

Donald J. Enright with the exhibits attached thereto upon Defendants OneCoin, Ignatova and




                                                -1-
        Case 1:19-cv-04074-VEC Document 206 Filed 05/28/21 Page 2 of 2




Armenta, through the methods previously prescribed by this Court, on or before

_______________, 2021, shall be deemed good and sufficient service thereof.



Dated: ___________________
       New York, New York
                                                         ______________________________
                                                         Valerie E. Caproni
                                                         United States District Judge




                                            -2-
